Citation Nr: 0419335	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-24 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the date of the reduction in disability compensation 
from March 6, 1998, due to incarceration, was proper. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1973 to 
March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision issued in October 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which reduced the veteran's compensation 
benefits, effective from March 6, 1998, because of 
incarceration for a parole violation.  The veteran entered a 
notice of disagreement with this decision in February 2000; 
the RO issued a statement of the case in August 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in September 2000. 

The veteran also appealed a July 2003 RO decision that 
increased the rating for his service-connected right knee 
disability, from 20 to 30 percent, and granted service 
connection and a separate 10 percent rating for arthritis of 
the right knee, both evaluations effective from October 8, 
1997.  Notice of that decision was sent to the veteran on 
August 4, 2003.  He appealed for earlier effective dates.  A 
statement of the case (SOC) was issued in May 2004 and the 
veteran was properly notified of the requirement to complete 
his appeal.  38 C.F.R. §§  20.200, 20.202, 20.300, 20.301, 
20.302 (2003).  There is no indication in the record that the 
veteran has submitted a substantive appeal with regard to 
these latter issues.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the claims for earlier effective dates 
noted above are not in appellate status at this time.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
the AOJ mails the SOC to the appellant, or within the 
remainder of the 1 year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  (Emphasis added.)  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC and the date mail mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b)(1) (2003).  Thus, the veteran is advised that he 
has until August 4, 2004, to perfect his appeal of his claims 
for the assignment of effective dates earlier than October 8, 
1997, for a 30 percent rating for his service-connected right 
knee disability, and a separate 10 percent rating for 
arthritis of the right knee.  


FINDINGS OF FACT

1.  From March 28, 1985 to June 2, 1995, the veteran was 
incarcerated at the Texas Department of Criminal Justice for 
a 30 year sentence on felony convictions for aggravated 
robbery and bank robbery; the maximum release date sentenced 
was August 22, 2014.

2.  Effective June 2, 1995, and through August 22, 2014, the 
veteran was placed on parole for the felony offenses of 
aggravated robbery and bank robbery.  

3.  On January 5, 1998, the veteran was incarcerated by State 
of Texas because he broke the conditions of his parole; as of 
March 6, 1998, he had been incarcerated by State of Texas for 
over 60 days for prior felony convictions. 

4.  On the basis of the veteran's incarceration on January 5, 
1998, the RO reduced the veteran's disability compensation 
benefits beginning on the 61st day of incarceration, March 6, 
1998. 


CONCLUSION OF LAW

The date of the reduction in disability compensation from 
March 6, 1998, due to incarceration, was proper.  38 U.S.C.A. 
§§ 1114(a), 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The Board observes that the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).  

The outcome of this case turns on the question of whether 
the veteran was incarcerated on January 5, 1998 in a State 
penal institution in excess of 60 days for conviction of a 
felony.  The question is one of the veteran's legal status 
when he was arrested and taken into custody by the State of 
Texas on January 5, 1998.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not affect matters on appeal when the 
question is one limited to statutory interpretation).  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002) (because the law 
as mandated by statute, and not the evidence, was 
dispositive of the claim, the VCAA was not applicable).  The 
VA General Counsel recently interpreted the VCAA to 
determine that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
and is not required to assist a claimant in developing 
evidence to substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004.  
II.  Reduction Based on Incarceration

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The statute 
and regulation provide that any person who is entitled to 
compensation who is incarcerated in a State penal institution 
for a period in excess of sixty days for conviction of a 
felony shall not be paid such compensation for the period 
beginning on the sixty-first day of such incarceration and 
ending on the day such incarceration ends.  In the case of a 
veteran with service-connected disability rated at 20 percent 
or more, he shall not be paid an amount that exceeds the rate 
under 38 U.S.C. § 1114(a), which is at the rate of 10 
percent.  In order for the statutory and regulatory 
limitations to take effect in this case and to legally 
support withholding of compensation benefits by VA, four 
prerequisites must be established: incarceration, in a State 
penal institution, in excess of 60 days, and for conviction 
of a felony.

A February 1991 letter from the Texas Department of Criminal 
Justice Institutional Division reflects that, from March 28, 
1985 to June 2, 1995, the veteran was incarcerated at the 
Texas Department of Criminal Justice for a 30 year sentence 
on felony convictions for aggravated robbery and bank 
robbery.  The maximum release date to which the veteran was 
sentenced was August 22, 2014.

Effective June 2, 1995, and through August 22, 2014, the 
veteran was placed on parole for the felony offenses of 
aggravated robbery and bank robbery.  

On January 5, 1998, the veteran was again incarcerated by the 
State of Texas because he broke the conditions of his parole.  
Notwithstanding the veteran's contentions that he was 
"arrested" and taken into custody, but was not 
"incarcerated" on January 5, 1998, the weight of the 
credible evidence of record reflects that the veteran was 
incarcerated on January 5, 1998 based on a parole violation.  
The Board finds that the evidence of record demonstrates that 
the veteran was in fact incarcerated on January 5, 1998.  The 
record reflects that a parole officer testified at a parole 
revocation hearing in July 1999 that the veteran had been in 
"custody" since January 5, 1998.  The July 1999 parole 
revocation hearing findings include that he veteran was 
"arrested" by state authorities on January 5, 1998 on three 
robbery charges, and that the veteran "appeared" before a 
federal magistrate judge, was "ordered detained," was 
"returned to state custody," and had "remained" in state 
"custody" since that time.  In July 1998, the veteran's 
sister called VA to say that the veteran had been 
incarcerated.  In a written submission dated in July 1999, 
the veteran admitted that on January 15, 1998 the board of 
parole and pardons placed a "blue warrant" on him so that 
he "could not make bail"; this provides additional evidence 
that the veteran was in fact in state custody as of January 
5, 1998.      

The violation of parole provisions (that were based on a 
previous conviction and sentence for felony robberies) 
resulted in the veteran's incarceration on January 5, 1998.  
A February 1991 letter from the Texas Department of Criminal 
Justice Institutional Division reflects that the veteran's 
parole period had began on June 2, 1995 and was to run until 
August 22, 2014.  The July 1999 parole revocation hearing 
findings reflect that the parole violation served as the 
basis for the parole panel to revoke the previous parole 
status of the veteran; therefore, when the veteran was 
incarcerated on January 5, 1998, his incarceration was to 
continue serving the previously adjudicated sentence for the 
felonies for which he had already been convicted, sentenced, 
and paroled.  Notwithstanding the veteran's contention that 
the parole revocation hearing did not take place until July 
1999, or that he was not indicted or convicted for subsequent 
crimes until a later time in 1998, the evidence reflects that 
the incarceration in January 1998 was for violation of parole 
for previous felony convictions for aggravated robbery and 
bank robbery for which the veteran had already been sentenced 
until August 22, 2014. 

On the basis of the veteran's incarceration on January 5, 
1998, the RO informed the veteran that it was going to reduce 
his compensation benefits beginning on the 61st day of 
incarceration, which was March 6, 1998.  In the October 1999 
letter decision on appeal, the RO properly reduced the 
veteran's compensation benefits beginning on the 61st day of 
incarceration, March 6, 1998.  For these reasons, the Board 
finds that the date of the reduction in disability 
compensation from March 6, 1998, due to the veteran's 
incarceration from January 5, 1998, was proper.  38 U.S.C.A. 
§§ 1114(a), 5313; 38 C.F.R. § 3.665. 
ORDER

The date of the reduction in disability compensation from 
March 6, 1998, due to incarceration, was proper. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



